Per Curiam.

Suit upon a note. Defenses, fraud, want and failure of consideration. Trial. Yerdict for plaintiff. Newtrial granted. Yerdict andjudgmentfor defendants. Instructions given on second trial were not excepted to. The case is here upon an alleged error in granting a new trial, and upon the weight of evidence on the second trial.
This Court would very reluctantly set aside the granting of a new trial. Perhaps a case might occur in which it would do it; but where the Court below conducting .the trial, is not satisfied with its fairness, we *253should be slow to differ with it. "We cannot in this case.' ■
A. Brower, for the plaintiff.
¿T. Sullivan, for the defendants.
On the weight of evidence, the judgment on the second trial must be affirmed with costs.